 516DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDLocal 456, Teamsters and Chauffeurs Union, affili-ated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America and. Carvel Corporation.Case 2-CC-154114 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge duly filed on, 17 March 1978 byCarve! Corporation, herein called Carve!, againstRespondent Teamsters Local' 456, the GeneralCounsel of the National Labor Relations Board, bYthe Acting Regional Director for Region 2, issueda complaint on 14 April 1978, alleging that the Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(b)(4)(i) and (ii)(B) andSection 2(6) and (7) of the National Labor Rela-tions Act. Copies of the charge and complaint andnotice of hearing before an administrative lawjudge were duly served on the Respondent and theCharging Party. Thereafter, the Respondent filed atimely answer denying the commission of anyunfair labor practices. A hearing before an adminis-trative law judge was scheduled for 15 May 1978.Meanwhile, pursuant to the provisions of Section10(1) of the Act, a petition for an injunction wasfiled by the Acting Regional Director for Region 2on behalf of the National Labor Relations Board inthe United States District Court for the SouthernDistrict of New York. In lieu of a hearing on thepetition for an injunction, the parties agreed tosubmit to the court, as the official record, the testi-mony and exhibits adduced at the hearing beforean administrative law judge.A hearing was held on 15 May 1978, before Ad-ministrative Law Judge George F. McInerny atwhich time certain exhibits were received into evi-dence and certain stipulations were entered into onthe record. At the close of the hearing, the judgegranted the General Counsel's motion to transferthe proceeding to the Board for decision. By orderdated 3 August 1978, the Board granted the Gener-al Counsel's motion, transferred the proceeding toitself, and set a date for the filing of briefs. There-after, briefs were filed by the General Counsel andthe Respondent.On 10 October 1978, the United States DistrictCourt for the Southern District of New Yorkgranted the Board's petition for a preliminary in-junction.'The National Labor Relations Board has:delegat-ed its -authority: in this proceeding to 'a. three-member panel.--The Board.' has considered the entire' recordheteni:' includingbriefs,, and makes the-_.ing ,findings.,.L JURISDICTIONCal Vel Cbrpbration is a Delaware' 'corpOrntiOnwith' its principal office and place of business 'inYonkers, New. ,York,' where it maintains its office'sand warehotise ficilities. Carver 'is primarily en-gaged in the licensing of individuals to operateretail ice cream stores and in the servicing of thoseice cream stores. The complaint alleges, and theRespondent admits, that .during the calendar .yearending 31 December 1977, a representative period,Carvel, in the course and conduct of its business,purchased and received goods and services valuedin excess of $50,000 from outside the State of NewYork. The answer also admits, and we find, thatCarvel is an employer within the meaning of Sec-tion 2(2) of the Act and that it is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.The complaint further alleges, and the Respond-ent admits, that Barbara Grossman, herein Gross-man, is an individual proprietor engaged in operat-ing a retail ice cream store in Elmsford, New York,pursuant to a licensing agreement with Carvel. TheRespondent also admits, and we find, that Gross-man is a person within the meaning of Section 2(1)of the Act. In the absence of facts either in thepleadings or elsewhere in the record sufficient toprove that Grossman is, in fact, engaged in com-merce within the meaning of Section 2(6) and (7)of the Act, and since jurisdiction is otherwise es-tablished to our satisfaction, we need not make anyfindings regarding the "commerce" status of Gross-man.II. THE LABOR ORGANIZATION INVOLVEDLocal 456, Teamsters and Chauffeurs Union, af-filiated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsIn March 1978,2 the Respondent began a cam-paign to organize a unit of drivers, dispatchers, and1 Bennett v. Teamsters Local 456, 459 F Supp 223All dates are in 1978 unless otherwise indicated.273 NLRB No. 81 TEAMSTERS LOCAL 456 (CARVEL CORP.)517warehousemen employed by Carvel at its ware-house in Yonkers, New York. On 8 March the Re-spondent requested that Carvel recognize and bar-gain with it as the representative of those employ-ees, which request Carve! refused. The Respondentthen commenced picketing at the warehouse loca-tion in order to obtain. recognition. On or about 25March the Respondent sent a letter to independent-ly operated Carvel licensees indicating its intentionto set up picket lines at selected Carvel ice creamstores. On .1 April the Respondent picketed thestore owned and operated by Grossman withpicket signs saying, "Local 456 International Broth-erhood of Teamsters to the Public Do Not 'BuyCarvel Corp. Products." The parties stipulated thatthe Respondent has no labor dispute with 'Gross-man or other ;Carvel licensees, its dispute , beingonly with Carvel Corporation.AS noted, Carvel is in the business of licensingindividuals, such as Grossman, to operate storeswhich sell Caniel ice cream products. Pursuant toa license agreement drawn up by Carvel, the li-censee obtains the right to operate the store underthe Carvel name and to sell, at retail, Carvel prod-ucts. Although Carvel Corporation does not manu-_facture its own products, it licenses independentlyowned and operated dairies to prepare the icecream mix according to a recipe originated byCarvel. Carvel also: licenses independent companiesto manufacture the various paper and service goodssuch as napkins, plastic serving dishes, etc., utilizedby the stores. Such -items are required to have theCarve' name and trademark imprinted on them.Carvel receives - revenues from two majorsources: store operations and trademarks. Theformer includes the -sale of goods and services,such as ice cream mix, commissary items, andequipment and machinery, to store owners. Thelatter includes trademark license fees for the con-tinuous "rental" of the use of the Carvel name andtrademark.3 It also includes a royalty fee, currentlyset' at 59 cents a gallon, attached to each -gallon Ofice cream mix purchased by a store owner.Carvel 'Corporation has assumed the responsibil-ity of arranging for national advertising of Carvelproducts. To, this end, it has established a "fairshare" advertising program pursuant to which- amajority of store owners contribute a sum , ofmoney, added on to each gallon of ice cream pur-chased by them, to help defray advertising costs,Until recently, a store owner was not required toparticipate in this advertising program.- However,present licensing agreements require that advertis-3 Barbara Grossman's initial license fee was 515,000ing payments be made, even though a store ownermay also advertise on his own.In order to apply for a license agreement, a pro-spective licensee must, after certain preliminaries,submit to a credit review and advance a good-faithdeposit of $1000. Generally, a prospective licenseewill suggest a general geographic area for the loca-tion of his store, and Carvel will search its files todetermine if the requested area previously had beensurveyed by it -and found to 'be suitable. If so, thisinformation is presented to a prospective licenseewho must give final approval of any suggested site.If the location is considered to be inadequate or ifCarvel had not done a prior market survey, Carvelwould look for and survey a new location.After the applicant has approved the location forthe store, the real estate subsidiary of Carvel nego-tiates with the owner of the property to obtain alease. Carvel is involved in these negotiations for avariety of reasons, not the least of which is the factthat Carvel has bargaining power not available tothe average licensee. Utilizing Carvel's real estateknowledge will usually result in a better deal forthe licensee. The real estate subsidiary signs thelease which contains a provision allowing Carvelto assign the lease. After the lease is, in fact, as-signed to the licensee, he 'pays' rent directly to theowner of the property, not to Carvel. The actuallicensing agreement is issued to the licensee simul-taneously with the lease for the premises.The actual construction of the ice cream store isthe responsibility of the licensee although Carvel,because of its knowledge of the business, providesplans and specifications' for the licensee to submitto his contractor. However, the licensee may makechanges in those plans, the most common of whichis -the addition of more equipment. In most in-stances, a licensee purchases his equipment and ma-chinery directly from Carvel. Except for certainitems available only from Carvel, the licensee re-mains free' to purchase most other equipment andmachinery from sources other than Carvel, al-though Carvel- must approve that outside source.As -a pradtical matter, most licensees do purchasetheir equipment from Carve!, since Carvel can pro-vide them more cheaply because it buys these itemsin large quantities. Furthermore, since most licens-ees must finance these major purchases, they turnto Carvel who will finance only equipment pur-chased from it, not from other sources. However, alicensee -is not obligated to obtain financing fromCarvel and, in fact, is encouraged to seek financingelsewhere.Two items which Carvel requires the licensees tohave are leased, rather than sold, by Carvel: thefront gate plate assembly, which is an attachment 518DECISIONS OF NATIONAL LABOR, RELATIONS BOARDto the ice _cream machine, and the Carvel sign onthe exterior of the store. Carvel and the licenseeenter into a separate, sign-equipment lease to coverthese two items,' which are patented by- Carvel.The license agreement governs the, rights and ob-ligations of the parties thereto. The licensee is alsorequired to adhere to the provisions of the Stand-ard Operating Procedure manual which contains,inter alia, trade secrets relating to the manufactureof Carvel ice cream. Failure to abide by the termsof the license agreement or, the SOP Manual _isconsidered a breach of the agreement.The licensee is, for the most part, free to operatehis store as he sees fit. Pursuant to the terms of thelicense agreement, the licensee is required to oper-ate the store 11 months of the year and the hoursof the day as specified in the manual. Additionally,Carve! suggests that the store remain open 7 days aweek. In actual practice, a licensee is free to deter-mine his own hours and days of operation withoutprior consulation- with or approval from Carvel.Carvel also suggests the price at which a -particularproduct may be sold, although a licensee may sellhis products at any price he wants. Carvel retainsthe right to inspect the store at any time. Mostproblems found either in the appearance or oper-ation of the store are of a minor nature and theowner is asked to correct them- and to certify thatthey 'have been remedied. The most flagrant viola-tion of the license agreement is the, sale of non-Carve] products, which constitutes a breach of aprimary provision in the agreement by which a li-censee agrees to sell only Carvel products. Such abreach could lead to the termination, by Carvel,. ofthe agreement. Grossman testified that she sellsonly ice cream products,, although it 'appears thatCarvel does supply pretzels to, some stores. While alicensee may sell such items . as , coffee and softdrinks, these items account fore only a negligiblepercentage of; sales. While. only Carvel productsmay be sold as a general rule, the licensee is, notrequired to sell all the items in the Carvel productsline; he may choose from :among, those items.The. licensee agrees to purchase from Carvel, orsome other source approved by Carvel, "all specialformula mixes, toppings, flavorings, and other in-gredients, cones and any other items sold as a partof the end product that is offered for consumptionto the retail purchaser"; certain items of machin-ery, as noted infra, and commissary items (spoons,dishes, etc:). While the majority of ingredients usedin the Preparation -of ice cream products are pur-chased from Carvel, the licensee is free to purchasesuch items as coffee, fruit, and milk from sourceswhich do not require Carvel's approval. Should,alicensee wish to purchase printed items, such asnapkins, from a source other than Carvel, he _mustobtain: written approval from Carvel which willthen enter into a license arrangement with the out-side source to have . the required name ,and trade-marks printed on the requested items.A' licensee is not required to pay -to Carvel anypercentage of his gross profits. A licensee may ad-vertise on his own and, even if he does, contributeto the national advertising program Managed byCarve!, he is not required to participate in the saleof advertised specials.Carvel 'ha's -no involvement in the labor relationspolicies, set by the licensee who may hire and fireemployees as he -sees fit and who may determinesalaries, benefits,, and other terms and conditions ofemployment. The license agreement requires onlythat the licensee undergo a period 'of training andstaff his store with properly trained personnel.Carvel may inform a licensee, that an employee has, -not been trained properly and that it expects that•'a '•Corrective  action will be 'taken. However, that is-asfar as Carvel could pursue the matters inasmuch asit has not reserved the right to tell a licensee to ter-minate an employee.All ice -cream products sold ai retail by an indi-vidual store are manufactured s in that store. Asnoted' previously, Caryel does not manufaciurelanyproducts. Each store owner has been trained tomantifacture his own ice cream' products -using themachinery in his own store. When in need of icecream mix, a store owner contacts Carvel whichtransmits an o:rder to the appropriately licenseddairy which in turn makes delivery directly to thestore.' Packaging and' service items, while not man-ufactlired by, 'Carve!, are -warehoused by Carveland delivered to the stores on request: The majori-ty of these item's are delivered by Carvef trucks:B. Contentions of the Parties_Š The' General Counsel contends that the Respond-ent's threat to picket licensee,S and its actual picket-ing.:Tof Grossman's store was conduct directedtoward secondary persons in violation of Section8(b)(4)(i) and (ii)(B) of the',Act.' According to theGeneral: Counsel; an object of the Respondent'sConduct was to force or require ,Grossman andother licensees to cease doing business with Carvel.Tile' General Coungel disputes the. Respondent'sclaims the licensees are, in effect, allied withCafvel and thus not entitled to the Act's protectionof --neutral' parties. The General Counsel furtherargites' that this 'case is distinguishable from TreeFriiits.4' Thus; 'the General Counsel notes that li-4 NLRB v Fruit & Vegetable Packers Local 760 (Tree Fruits), 337 U S588 (1964). TEAMSTERS LOCALcensees buy from Carvel the components necessaryto make the final product which is sold to thepublic,`, and that those components are integratedinto that product in such a manner that the con-sumer cannot boycott Carvel Corporation withoutboycotting the entire operation of the licensee, thusforcing the licensee out of business.' The Respondent initially contends that Carveland its licensees are so closely related in an interde-pendent straight line operation as to negate theirstatus as neutrals in this dispute. In support of thisargument, the Respondent urges that the provisionsof the license agreement reveal that the integrationof operations between Carvel and its licensees is allpervasive. The Respondent claims that its argu-ment is particularly telling where, as here, the solepurpose for the existence of the licensee is to dis-tribute and sell the products of Carvel Corporation.Contrary to the General Counsel, the Respondentargues that Tree Fruits does, in fact, apply to theinstant case.C. Analysis and ConclusionsSection 8(b)(4)(B) of the Act permits a union toexert economic pressure on an employer withwhich it has a primary labor dispute. At the sametime, it prohibits activity aimed at an employerwith which a union does not directly have a labordispute in order to disrupt that employer's relationswith the primary employer. Thus, this section ofthe Act was designed to insulate neutral third par-ties from labor disputes in which they are not in-volved. However, the protection of the Act is notafforded to a third party employer which is soclosely identified or allied with the primary em-ployer that it ceases to be a neutral to the dispute.With these considerations in mind, 'our initial in-quiry herein is whether Grossman, the licensee, is aneutral party and thus subject to protection by theAct from secondary picketing. The answer to thatquestion "can be resolved only by considering on acase-by-case basis the factual relationship whichthe secondary employer bears to the primary em-ployer up against the intent of the. Congress as ex-pressed in the Act to protect employers who are'wholly unconcerned' and not involved in the labordispute between the primary employer, and theunion." In resolving this question, the Board tradi-tionally looks to such factors as the degree ofcommon ownership; common control of daily ac-tivities, including labor kelations policies; the extentof integration of business operations; and the de-pendence of one employer on the other for a sub-Vulcan Materials Co v Steelworkers of America, 430 F 2d 446, 451(5th Cif 1970)456 (CARVEL CORP ),519stantial portion of its business.6 No one 'of thesefactors is, in and of itself, sufficient to, either con-film or deny the alleged neutral status of a party'toa dispute. Rather, all . factors must be weighed inorder to assess accurately the nature of the parties'relationship. Applying these principles to the factsof the instant case, we find that Grossman andCarvel are neutral parties in their relationship toone another.Thus, at the outset, there is no common owner-ship between the parties here; neither party ownsstock in the other and there are no interlocking di-rectorates. Neither party shares the other's prem-ises; there is no exchange of employees; and thereis no interchange of functions. The store and itscontents, save for the two 'leased items, are ownedby the licensee. Additionally, the licensee operateshis business on a daily basis with a high degree ofautonomy, notwithstanding the provisions of the li-cense agreement. There is no active or actual con-trol by Carvel in the daily management of the li-censee's business. In this regard, the licensee makeshis own, marketing decisions, as he decides whichproducts to sell and at' 'what price. A licensee mayadvertise on his .own in addition to participating inCarvel's national advertising program. Further-more, the licensee decides where his store is to belocated,, how it is Jo be set up, .and what hours itwill remain open. Moreover, the licensee decides'how and with 'whom his store will be staffed andwhat the labor relations policies pertaining to that'staff will be, all without the involvement of Carvel.On the other hand, there are Certain critical areasin which the licensee' is heavily dependent onCarvel. The mbst obvious is the total reliance onCarvel as the exclusive supplier of the liquid icecream mix used by a licensee to manufacture theice cream products sold in his store. There is noother source for this secret mix which is critical tothe operation of a licensee's store as a Carvel fran-chise. In addition, Carvel is the sole supplier of thefront gate plate assembly of the ice cream machine.The assembly apparently is not necessary to theoperation of the machine, but every licensee hasone.7 Carvel also supplies a sign for the exterior of-the store; the store could clearly operate without it,-although it is good advertising and the licensee isrequired to have it.It is in the area of integration of operations andeconomic interdependency where the licensee islinked most closely to 'Carve!. Such mutual interde-6 Graphic Arts Local 262 (London Press), 208 NLRB 37, 39 (1973)7 The franchisee is much more dependent on Carve] than is Carvel onany one franchisee This factor, among others, persuaded the districtcourt that Grossman was a neutral party in the Respondent's dispute withCarvel See Bennett v Teamsters Local 456, fn 1 above 520DECISIONS. OF NATIONAL LABOR RELATIONS BOARDpendence, necessary -for the economic survival ofboth parties, is characteristic of franchise oper-ations. However, the level of economic interde-pendence and functional integration here does notlead to the conclusion that the licensee has, in fact,lost 'its neutral status, for-there are other factors toconsider in assessing the parties' relationship. •Again, we note that there is neither commonownership nor common managerial control. Fur-thermore, the factor of most significance is controlof labor relations policies:. Grossman and other li-censees operate their businesses almost entirely in-dependent of Carvel, the provisions of the licenseagreement to the- contrary notwithstanding. Theyare free to hire and fire employees, and set theirsalaries, benefits, and 'other terms and conditions ofemployment without- Carvel's approval or interfer-ence.-Accordingly and considering all the circum-stances, it is our opinion that Grossman is, in fact,just the type of neutral third party which the Actwas intended to protect from disputes not her own.We turn now to a, determination of the legalityof the Respondent's picketing of this neutral thirdparty. In finding that the Respondent has violatedSection 8(b)(4)(ii)(B) Of the Act, we rely on the Su-preme Court's', decision in NLRB v. Retail StoreEmployees Local 1001 (Safeco Title Insurance C6.).eSafeco underwrote real estate title insurancethrough the Land Title Company, which has fivelocal subsidiaries engaged in issuing title insurance-policies, the majority of which are underwritten bySafeco,,Safeco owned from 12 percent to 53 per-cent of the outstanding stock in each of the fivesubsidiaries. An officer of Safeco had alwaysserved as an officer and member of the board of di-rectors of each land title company. Local 1001 rep-resented certain Safeco employees. When contractnegotiations reached an impasse, the union picketednot only Safeco's office, but also. picketed, each ofthe five Land Title Company locations. Picketsigns read as follows: "Safeco Nonunion†Does notEmploy Members of or have Contract With RetailStore Employees Local 1001."-The issue before the Supreme Court was wheth-er the Act prohibited the above-described picketingwhere "such picketing predictably encourages con-sumers to boycott.a neutral party's business."9At the outset, the Court reviewed the applicabil-ity to Safeco of its Tree Fruits151 decision. In that8 447 U S 607 (1980)-.9 Id at 609 The Court expressly noted, at fn 5 of its decision, thatthere was no challenge to an underlying finding that the title companiesare neutral parties in the dispute Id at 611" 377 U.S 58case, :a union engaged in secondary picketing' of aretail store in order to persuade customers Of thatstore not to buy apples from a company withwhich the union had a primary dispute. The retailstore- sold numerous other products in addition toapples, the struck product. The Supreme Court de-termined that it was not the plan of Congress toproscribe all consumer picketing at secondary sites;such picketing would be deemed unlawful when itwas used to "persuade the customers of thesecond-ary employer to cease trading with him in order toforce him to cease dealing with, or to put pressureupon, the primary employer."11 It was the opinionof the Court that this reflects the critical distinctionbetween picketing at the secondary site which isdirected toward the nonpurchase of only the struckproduct and picketing at the secondary site whichis, directed toward requesting the consumer not totrade at all with the secondary employer. In TreeFruits, the product of the primary employer,apples, was the struck product and was clearly dis-tinguishable from other products sold by the sec-ondary. The Court held, therefore, that the unioncould, and did, lawfully picket the secondary sinceit confined its public appeal to the struck product.In Safeco, the Court went on to note that therewas a "critical, difference" between the picketingthere and that in Tree Fruits. In Tree Fruits, thestruck product was but one of-many items offeredfor sale by the supermarket and any successful con-sumer appeal against that product would result in adecline in sales or in the supermarket dropping theitem. The Court was careful to point out that•."marginal injury to the .neutral retailer [supermar-ket] is purely incidental to the product boycott."12However, the Court observed, that the TreeFruits situation contrasted starkly with the Safecofacts, in that the title companies sell only one prod-uct, i.e., the primary employer's product. Theresult that predictably follows from picketing ofthe neutral iecondary party is desCribed by theCourt:Secondary picketing against consumption ofthe primary product leaves responsive consum-ers no realistic option other than to boycott-the title companies altogether. If the appealsucceeds, each company "stops buying thestruck product, not ' because of a fallingdemand, but in response to pressure designedto inflict injury on. [its] business generally."Thus, "the 'union does more than merelyfollow the struck product; it creates a separatedispute with the secondary employer." . . ." Id at 632 Safeco, supra at 613 TEAMSTERS LOCAL 456 (CARVEL CORP.)521Such an expansion of labor discord was one ofthe evils that Congress intended § 8(b)(4)(ii)(B)to prevent. [Citations omitted.]13The Court summarized its holding in Safeco bynoting that lals long as secondary picketing onlydiscourages consumption of a struck product, inci-dental injury to the neutral is a natural conse-quence of an effective primary boycott."14. HoWev,:er, Local 1001's appeal in Safeco was.• . "reasonably calculated to induce custom-ers not to patronize the neutrals at all." Theresulting injury to their businesses is distinctlydifferent from the injury that the Court con-sidered in. Tree Fruits. Product picketing thatreasonably can be expected to threaten neutralparties with ruin or substantial loss simplydoes not square with the language or the pur-pose of † 8(b)(4)(ii)(B): [Citations orriitted.]' 5Accordingly, the Court concluded that Local1001's picketing of the secondary employers inSafeco "violates the statutory ban on- the coercionof neutrals"' 6 under Section 8(b)(4)(ii)(B).The Supreme Court did not limit its discussionto the facts presented in Safeco. Nonetheless, theCourt exhibited its awareness of the extent towhich factual situations differ:The picketing in Tree Fruits and the picketingin this case [Safecoj are relatively extreme ex-amples of the spectrum of conduct that theBoard and the Courts will encounter in com-plaints charging violations of † 8(b)(4)(ii)(B). Ifsecondary picketing were directed against aproduct representing a major portion of a neu-tral's business, but significantly less than thatrepresented by a ,single dominant product, nei-ther Tree Fruits nor today's decision necessari-ly would control., The critical question wouldbe whether, by encouraging customers toreject the struck product, the secondary appealis reasonably likely to threaten the neutralparty with ruin or substantial loss. Resolutionof the question in ' each case will be entrustedto the Board's expertise.' 7In our opinion, the facts of the instant case fallsquarely within the Court's discussion in Safeco, forhere, as in that case, the neutral secondary has onlyone significant product for sale, i.e., the primary13 Id at 613-614i4at 61419 Id at 614-61516 Id at 61517 Id at 615-616 fn 11employer's product, which is Carvel ice cream."The Union's appeal here, as in that case, was di-rected towards that one -product. A successful con-sumer boycott of that product would inescapablylead to the total collapse of Grossman's business,for she has no goods to sell other than the struckproduct. Obviously, then, the Union is requestingthat the public -cease dealing with Grossman, thatthe public not trade at all with her. To reiteratewhat the Court stated .in Safeco: "Product picketingthat reasonably can be expected to threaten neutralparties with ruin . . . simply does not square withthe language or the purpose of † 8(b)(4)(ii)(B)."19Accordingly, we find that the Union violated theAct by its picketing of Grossman.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth abovehave a close, intimate, and substantial relationshipto trade, traffic, and commerce ,among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Carvel Corporation is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.Local 456, Teamkers and Chauffeurs Union,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3.By its picketing at the premises of BarbaraGrossman in furtherance of a dispute with CarvelCorporation, the Respondent has engaged in unfairlabor practices within the meaning of Section8(b)(4)(ii)(B) of the Act.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist thereform and to take certain af-firmative action designed to effectuate the policiesof the Act.18 The fact that the ice cream is offered for sale in a variety of formsand the fact that items such as coffee and pretzels may be sold does notdetract from our decisionSafeco, supra at 614-615 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board -orders thatthe Respondent, Local 456, Teamsters and Chauf-feurs Union, affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehobsemenand Helpers of Americ•, Elmsford, New York, itsofficers, agents, and representatives, shall1.Cease and 'desist from , threatening, coercing,or restraining Barbara Grossman, or any otherperson, where an object thereof is to force or re-quire any of them to cease using, selling, handling,transporting, or otherwise dealing in the productsof Carvel Corporation, or to cease doing businesswith Carvel Corporation. -2.Take the following affirmative- action whichthe Board finds will effectuate the policies of theAct.(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appen-dix."2† Copies of the notice, on forms provided bythe Regional Director for _Region 2, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondent" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read,"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"to ensure that the notices are not altered, defaced,or covered by any other material.(b) Furnish to the Regional Director copies ofthe aforementioned notice for posting by BarbaraGrossman, if willing, at her picketed ice creamstore.-(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.,APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS. BOARDAn Agency of the United States GovernmentWE . WILL NOT, by picketing her premises, threat-en, coerce, or restrain Barbara Grossman, or anyother person, where an object thereof is to force orrequire any of them to cease using, selling, han-dling, transporting, or otherwise - dealing in theproducts of Carvel Corporation, or to cease doingbusiness with Carve! Corporation.LOCAL 456, TEAMSTERS AND CHAUF-FEURS UNION; AFFILIATED WITH THEINTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMER-ICA